Citation Nr: 0403453	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 484	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the overpayment of educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code, in 
the amount of $434.79, was properly created.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that the veteran has requested a waiver of 
collection of the debt caused by an overpayment in 
submissions to the RO dated in August and October 2002.  
However, the issue has not yet been developed or certified on 
appeal.  As such the issue is not before the Board for 
appellate review at this time.


REMAND

The issue on appeal involves whether an overpayment of 
educational assistance benefits, paid pursuant to Chapter 30, 
Title 38, United States Code, was properly created.  The 
Board has identified the issue as involving $434.79, as 
reported by the RO; however, based on the information 
contained in the education file, the amount of overpayment is 
not clear.  As such, the Board is unable to properly conduct 
appellate review of the issue at this time.

The education file contains a copy of an internal audit of 
the veteran's account dated in July 2002.  The audit shows 
that an overpayment of $434.79 was found to exist.  
Associated with the education file is a VA Form 22-1997, 
Education Award, also dated in July 2002, that reports an 
overpayment to the veteran in the amount of $434.79.  The 
Board notes that the overpayment was based on an audit of the 
veteran's account for the period from September 17, 2001, to 
January 20, 2002.  

The RO issued a notice of overpayment to the veteran in July 
2002.  At that time the notice indicated two periods of 
payments were involved.  The first period was from September 
17, 2001, to December 13, 2001.  The second period was from 
January 21, 2002, to April 4, 2002.  The veteran was notified 
that an overpayment in the amount of $754.79 existed in her 
Chapter 30 account.  There was no mention of an overpayment 
in the amount of $434.79.

The veteran submitted her notice of disagreement in August 
2002.  She disagreed with the finding of indebtedness due to 
the overpayment.  She did not specifically address the amount 
of the overpayment.

The veteran submitted a statement in October 2002 wherein she 
again expressed her disagreement with the indebtedness.  She 
said that she did not feel that she should owe VA over 
$1,000.

The RO issued a statement of the case (SOC) in February 2003.  
The issue on appeal was identified as whether the overpayment 
of $434.79 was valid.  In the decision portion of the SOC, 
the RO found that the overpayment of $434.79 was valid and 
that the veteran's total overpayment was $1094.79.  

The veteran's substantive appeal was received in March 2003.  
She argued that she should not have to repay the debt of 
$1094.79.  She made no reference to the amount of overpayment 
of $754.79 noted by the RO in July 2002; nor did she refer to 
$434.79 overpayment addressed in the SOC.

In light of the above, the Board notes that there is a 
question as to the Board's jurisdiction.  The veteran was 
officially notified of an overpayment in the amount of 
$754.79 in July 2002.  She submitted a notice of disagreement 
in August 2002 in response to the notice of overpayment.  The 
February 2003 SOC, for the first time in an official 
capacity, identified the overpayment/indebtedness as $434.79.  
Further, the SOC then stated that the veteran's total debt 
was $1094.79.  The veteran's appeal only addressed whether 
she should have to repay the $1094.79.  The $434.79 
overpayment was not mentioned.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal, 
filed after a statement of the case is issued.  38 U.S.C.A. § 
7105; Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 
20.200 (2003).  

The veteran clearly disagreed with the finding of overpayment 
of $754.79, thus satisfying the initial requirement for 
initiating an appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200-20.202, 20.300 (2003).  However, she was 
issued a SOC that indicated a different amount for the 
overpayment ($434.79 instead of $754.79).  There was no 
explanation for why the amount of overpayment was now less 
than the July 2002 notice.  Moreover, there was no 
explanation for how a different total amount of indebtedness 
was now associated with the current appeal.

It appears that more than one overpayment or issue of 
indebtedness may be involved in this case, especially in 
light of the inclusion of a total amount of indebtedness with 
the February 2003 SOC.  However, the only issue that should 
be for consideration before the Board is the issue of what 
overpayment/indebtedness existed at the time of the July 2002 
notice to the veteran.  If an adjustment to that amount is, 
or was, warranted, there should be an explanation associated 
with the education file.  The Board cannot adjudicate the 
issue of the validity of any overpayment that is associated 
with the July 2002 notice without further development by the 
RO.  Specifically, an exact amount of overpayment must be 
identified, notice provided to the veteran of the overpayment 
and then she must perfect an appeal regarding the validity of 
any overpayment if she chooses to challenge the validity of 
the overpayment.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should conduct an audit 
of the veteran's Chapter 30 account.  
Based on the audit, the RO should 
readjudicate the veteran's claim to 
determine if an overpayment exists 
and in what amount.  If it is found, 
based upon the evidence of record, 
that an overpayment was validly 
established, the RO should explain 
the legal basis for that conclusion 
and the evidence considered.  The 
exact amount of overpayment should 
be clearly set forth and a clear 
explanation of how the RO arrived at 
this amount should be made.  All 
records necessary to the RO's 
determination, including school 
records that show full-time or part-
time enrollment and that are the 
basis for the RO's decision, should 
be associated with the file.

2.  If the determination is adverse 
to the veteran, she should be 
provided a statement of the case 
that clearly identifies the amount 
or amounts in dispute.  The veteran 
should then be given the appropriate 
opportunity to make arguments on 
appeal as to the validity of any 
amount identified by the RO.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

